Title: George Washington to Brigadier General Louis Le Bèque Du Portail and Lieutenant Colonel Alexander Hamilton, 25 October 1779
From: Washington, George
To: Du Portail, Louis Le Bèque,Hamilton, Alexander



Head Quarters West-point25th Octbr. 1779
Gentlemen

I have just now received a letter from Col. Hamilton, mentioning your having changed your position at Lewis Town, for that of little Egg harbour, and that you would write me more fully on your arrival at the furnace.
In my last I informed you that the enemy had evacuated both their posts at Kings-ferry, since which no alteration has taken place, that has come to my knowlege. Things at Rhode Island remain in the same situation, at least, I have received no accounts either confirming or contradicting my former intelligence.
I am Gentln. your most   obt. & hble servt:
Go: Washington

  
    Genl. du Portail
    }
  
  
    &
  
  
    Lt. Col. Hamilton
  


